While concurring fully with Mr. Justice Jones on all other points considered in his opinion, I am unable to agree with him as to the third position which he takes, to wit: that there was error on the part of the Circuit Judge in directing the jury to find a verdict for the plaintiffs under the case as it was presented in the Circuit Court, which is fully and fairly stated in the leading opinion. The defendant having failed to deny any of the allegations in the complaint, it follows necessarily that every material allegation in the complaint must be taken as true — Code, sec. 189; Addison v.Duncan, 35 S.C. at page 172. If the facts stated in the complaint were not sufficient to constitute a cause of action, then the defendant's remedy was by demurrer, which was not resorted to in this case. And if the facts as stated in the complaint were not stated with sufficient definiteness or certainty to enable the defendant to make the defense which he desired to make, then his remedy was by a motion to require the plaintiffs to make the allegations of their complaint more definite and certain; but the defendant did not see proper to avail himself of such remedy. On the contrary, he contented himself with filing his answer, in which, without denying a single allegation in the complaint, he sets up an affirmative defense; and, of course, he was bound to introduce testimony tending to sustain his affirmative defense. This he failed to do; for while he offered to introduce some testimony, the same was ruled to be incompetent (and very properly so held to be in this very case), and, therefore, the defendant failed to introduce any testimony whatever to sustain his affirmative defense. In this attitude of the case *Page 304 
there was no issue of fact for the jury to pass upon, and, therefore, it was not only the right but the duty of the Circuit Judge to instruct the jury to render a verdict in favor of the plaintiffs, whose cause of action had been admitted; as was said by this Court, in Gilreath v. Furman, 57 S.C. at page 293: "As there was nothing to go to the jury, it was the duty of the Court to instruct a verdict."
It is contended, however, that the jury might have inferred from the allegations of the complaint that the note which constituted the evidence of the promise of the defendant to pay to the plaintiffs the sum of money mentioned in the note, was executed more than six years before the commencement of the action, and, therefore, it should have been left to the jury, to say whether such an inference should be drawn. Now, the allegations of the complaint, so far as this particular matter is concerned, are that, prior to the commencement of the action, the defendant executed his note, whereby he promised to pay to the plaintiffs, one day after date, $303.03, with interest from the 30th day of March, 1888, at six per cent. per annum, until paid, but did not allege the particular date on which the note was executed; and the "Case" shows that this action was commenced on the 6th day of July 1898. Conceding, for the sake of argument, that the jury would be justified in basing their conclusion as to what was the date of the note upon an inference to be drawn from such allegations, what inferences could possibly properly be drawn from such allegations? It might be inferred that the note was executed after the 30th of March, 1888, and prior to the 6th of July, 1898, but how long after the first named date or how long before the last named date, would be a matter of pure conjecture, without single circumstance disclosed by these allegations to guide us in making such conjecture. It seems to be intimated that the fact that the note bore interest from the 30th March, 1888, is a pregnant circumstance in the case, to indicate that the note was executed within four years from that date, or rather renders it highly improbable that it was executed within six *Page 305 
years prior to the commencement of the action. It seems to me that experience does not sustain the position, for it is not at all uncommon for notes to be drawn bearing interest from a date prior to the dates of such notes. Indeed, if inference (though it seems to me more proper to call it conjecture) is to be indulged in, the most reasonable inference to be drawn from the fact that the note here in question was so drawn as to bear interest from the 30th of March, 1888, would be that the note was executed on some day subsequent to such date, but how long subsequent to such date would be purely a matter of conjecture, in which a jury is not at liberty to indulge. It is said, notes are not usually drawn in that way unless there is some good reason for it, and stress is laid upon the fact that no testimony was offered to show why this note was drawn in that way. Why the plaintiff should have offered any such testimony, I am utterly at a loss to perceive. Their cause of action having been admitted, it certainly was not necessary and would, probably, have been regarded as impertinent (using that term in its original sense) for the plaintiffs to have offered any testimony at all. It does not seem to me that the second aspect in which this question is presented by Mr. Justice Jones warrants the view which he takes, that if a note drawn in the way which he suggests, without date, in the absence of any evidence as to the time of its execution, the presumption would be that the note was executed on the day mentioned in the note. On the contrary, I think that the presumption would be that the note was executed some time after the day mentioned in the note; otherwise the specification of the day from which interest would commence to run would be wholly useless.
I am, therefore, entirely satisfied that the judgment of the Circuit should be affirmed. *Page 306